DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 08/30/22 has been entered. Claims 1 and 3-6 have been amended, Claims 2 and 7-20 have been cancelled, and new claims 21-26 have been entered. Claims 1, 3-6, and 21-26 are addressed in the following office action.
Terminal Disclaimer
The terminal disclaimer filed on 08/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9,232,958 and 10,575,866 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 24 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Quinn et al. (US 2006/0217751).
Regarding claim 24, an invention relating to surgical cutting device assembly, O’Quinn discloses (Figs. 29, 43-47, 58) a reusable and sterilizable hub assembly (200) comprising: an outer hub (242) extending along a longitudinal central axis (A, see annotated figure below) and defining an inner hub cavity (B, see annotated figure below), the outer hub further defining an outer tube receiving channel (C, see annotated figure below) for releasably receiving a disposable outer tube (244; Par. 0127); an inner hub (354) configured to be disposed in the inner hub cavity of the outer hub (Fig. 58) and defining an inner channel (D, see annotated figure below) for receiving and releasably engaging a disposable inner tube (Par. 0127), and an outer tube retainer including a separate retainer (390), the outer tube retainer including a fixed member disposed at a distal region of the outer hub, the fixed member including at least one J shaped groove (274 & 249) and the separate retainer includes at least one pin (400) extending radially inwardly from the separate retainer toward the longitudinal central axis to engage with the J shaped groove (Par. 0125), the separate retainer annularly disposed about and extending along the longitudinal central axis when connected to the outer hub (Fig. 55).

    PNG
    media_image1.png
    174
    829
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    692
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    235
    424
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Quinn et al. (US 2006/0217751) in view of Wulfman (US 5,766,190).
Regarding claim 1, an invention relating to surgical cutting device assembly, O’Quinn discloses (Figs. 29, 43, 58) a reusable and sterilizable hub assembly (200) comprising: an outer hub (242) extending along a longitudinal central axis (A, see annotated figure below) and defining an inner hub cavity (B, see annotated figure below), the outer hub further defining an outer tube receiving channel (C, see annotated figure below) for releasably receiving a disposable outer tube (244; Par. 0127); and an inner hub (354) configured to be disposed in the inner hub cavity of the outer hub (Fig. 58) and defining an inner channel (D, see annotated figure below) for receiving and releasably engaging a disposable inner tube (Par. 0127). 

    PNG
    media_image1.png
    174
    829
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    692
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    235
    424
    media_image3.png
    Greyscale

However, O’Quinn fails to disclose the inner channel having an oval cross section at a right angle to the longitudinal central axis.
In the same field of endeavor, which is surgical cutters, Wulfman teaches (Figs. 12-15) an inner channel (19) having an oval cross section at a right angle to the longitudinal central axis (Col. 4, lines 60-67 & Col. 5, lines 1-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified O’Quinn to have the inner channel having an oval cross section at a right angle to the longitudinal central axis. Doing so would prevent relative movement between tubes [i.e. inner hub and inner tube] (Col. 5, lines 8-10), as taught by Wulfman.
Regarding claim 3, O’Quinn, as modified by Wulfman, discloses the hub assembly of claim 1. O’Quinn further discloses (Figs. 44-47) including an outer tube retainer including a separate retainer (390).
Regarding claim 4, O’Quinn, as modified by Wulfman, discloses the hub assembly of claim 3.  O’Quinn further discloses (Figs. 30, 33, 47, 50) wherein the outer tube retainer includes a fixed member disposed at a distal region of the outer hub, the fixed member including at least one J shaped groove (274 & 249) and the separate retainer includes at least one pin (400) to engage with the J shaped groove (Par. 0125).
Regarding claim 6, O’Quinn, as modified by Wulfman, discloses the hub assembly of claim 1. O’Quinn fails to further disclose wherein the inner hub includes a stop member disposed within the inner channel.
In an alternate embodiment, O’Quinn teaches (Fig. 24) wherein the inner hub includes a stop member (140) disposed within the inner channel (Par. 0110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified O’Quinn, in view of Wulfman, to have wherein the inner hub includes a stop member disposed within the inner channel. Doing so would establish and maintain the axial and angular positioning of tubular portion and hub (Par. 0110), as taught by the alternate embodiment of O’Quinn.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Quinn et al. (US 2006/0217751) in view of Wulfman (US 5,766,190), as applied to claim 3 above, and further in view of Hahnle et al. (US 5,800,398).
Regarding claim 5, O’Quinn, as modified by Wulfman, discloses the hub assembly of claim 3. O’Quinn further discloses (Figs. 30, 33, 47, 50) wherein the outer tube retainer includes a fixed member disposed at a distal region of the outer hub, the fixed member including at least one J shaped groove (274 & 249) and the separate retainer includes at least one pin (400) to engage with the J shaped groove (Par. 0125). However, O’Quinn fails to disclose wherein the separate retainer includes a threaded region and the outer tube retainer includes a fixed member disposed at a distal region of the outer hub and including a threaded region to connect to the threaded region of the separate retainer.
In the analogous art of surgical cannulas, Hahnle teaches (Fig. 4) wherein a separate retainer (23) includes a threaded region and an outer tube retainer includes a fixed member disposed at a distal region of an outer hub (12) and including a threaded region to connect to the threaded region of the separate retainer (Col. 3, lines 19-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the outer tube retainer [i.e. J-shaped groove and pin mechanism] of O’Quinn that fixes the outer hub and outer tube together, for the outer tube retainer [i.e. threaded mechanism] of Hahnle since these outer tube retainers perform the same function of fixing the outer hub and outer tube together. Simply substituting one outer tube retainer for another would yield the predicable result of unintended designment from or longitudinal movement of the outer tube relative to the outer hub. See MPEP 2143.
Claims 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Quinn et al. (US 2006/0217751) in view of Hahnle et al. (US 5,800,398).
Regarding claim 21, O’Quinn discloses (Figs. 29, 43, 58) a reusable and sterilizable hub assembly (200) comprising: an outer hub (242) extending along a longitudinal central axis (A, see annotated figure below) and defining an inner hub cavity (B, see annotated figure below), the outer hub further defining an outer tube receiving channel (C, see annotated figure below) for releasably receiving a disposable outer tube (244; Par. 0127); an inner hub (354) configured to be disposed in the inner hub cavity of the outer hub (Fig. 58) and defining an inner channel (D, see annotated figure below) for receiving and releasably engaging a disposable inner tube (Par. 0127); and an outer tube retainer including a separate retainer (390) annularly disposed about and extending along the longitudinal central axis when connected to the outer hub (Fig. 55). Also, O’Quinn further discloses (Figs. 30, 33, 44- 47, 50) wherein the outer tube retainer includes a fixed member disposed at a distal region of the outer hub, the fixed member including at least one J shaped groove (274 & 249) and the separate retainer includes at least one pin (400) to engage with the J shaped groove (Par. 0125).

    PNG
    media_image1.png
    174
    829
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    692
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    235
    424
    media_image3.png
    Greyscale

However, O’Quinn fails to disclose an outer tube retainer comprising: a separate retainer having a threaded region, the outer tube retainer including a fixed member disposed at a distal region of an outer hub, the fixed member including a threaded region to connect to the threaded region of the separate retainer.
In the analogous art of surgical cannulas, Hahnle teaches (Fig. 4) an outer tube retainer comprising: a separate retainer (23) having a threaded region, the outer tube retainer including a fixed member disposed at a distal region of an outer hub (12), the fixed member including a threaded region to connect to the threaded region of the separate retainer (Col. 3, lines 19-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the outer tube retainer [i.e. J-shaped groove and pin mechanism] of O’Quinn that fixes the outer hub and outer tube together, for the outer tube retainer [i.e. threaded mechanism] of Hahnle since these outer tube retainers perform the same function of fixing the outer hub and outer tube together. Simply substituting one outer tube retainer for another would yield the predicable result of unintended designment from or longitudinal movement of the outer tube relative to the outer hub. See MPEP 2143.
Regarding claim 23, O’Quinn, as modified by Hahnle, discloses the hub assembly of claim 21. O’Quinn fails to further disclose wherein the inner hub includes a stop member disposed within the inner channel.
In an alternate embodiment, O’Quinn teaches (Fig. 24) wherein the inner hub includes a stop member (140) disposed within the inner channel (Par. 0110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified O’Quinn, in view of Hahnle, to have wherein the inner hub includes a stop member disposed within the inner channel. Doing so would establish and maintain the axial and angular positioning of tubular portion and hub (Par. 0110), as taught by the alternate embodiment of O’Quinn.
Claim 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Quinn et al. (US 2006/0217751) in view of Hahnle et al. (US 5,800,398), as applied to claim 21 above, and further in view of Wulfman (US 5,766,190).
Regarding claim 22, O’Quinn, as modified by Hahnle, discloses the hub assembly of claim 21. However, O’Quinn fails to disclose wherein the inner channel has an oval cross section at a right angle to the longitudinal central axis.
In the same field of endeavor, which is surgical cutters, Wulfman teaches (Figs. 12-15) an inner channel (19) having an oval cross section at a right angle to the longitudinal central axis (Col. 4, lines 60-67 & Col. 5, lines 1-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified O’Quinn, in view of Hahnle, to have the inner channel having an oval cross section at a right angle to the longitudinal central axis. Doing so would prevent relative movement between tubes [i.e. inner hub and inner tube] (Col. 5, lines 8-10), as taught by Wulfman.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Quinn et al. (US 2006/0217751) as applied to claim 24 above, and further in view of Wulfman (US 5,766,190).
Regarding claim 25, O’Quinn discloses the hub assembly of claim 24. However, O’Quinn fails ot disclose wherein the inner channel has an oval cross section at a right angle to the longitudinal central axis.
In the same field of endeavor, which is surgical cutters, Wulfman teaches (Figs. 12-15) an inner channel (19) having an oval cross section at a right angle to the longitudinal central axis (Col. 4, lines 60-67 & Col. 5, lines 1-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified O’Quinn to have the inner channel having an oval cross section at a right angle to the longitudinal central axis. Doing so would prevent relative movement between tubes [i.e. inner hub and inner tube] (Col. 5, lines 8-10), as taught by Wulfman.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Quinn et al. (US 2006/0217751) as applied to claim 24 above, and further in view of O’Quinn et al. (US 2006/0217751).
Regarding claim 26, O’Quinn discloses the hub assembly of claim 24. However, O’Quinn fails to disclose wherein the inner hub includes a stop disposed within the inner channel.
In an alternate embodiment, O’Quinn teaches (Fig. 24) wherein the inner hub includes a stop member (140) disposed within the inner channel (Par. 0110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified O’Quinn to have wherein the inner hub includes a stop member disposed within the inner channel. Doing so would establish and maintain the axial and angular positioning of tubular portion and hub (Par. 0110), as taught by the alternate embodiment of O’Quinn.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 08/30/22, with respect to the rejections of claims 1-6 under 102(e) and (103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly cited prior art above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771